DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4 and 17 are indefinite because of the following deficiencies of claim 1.
Claim 1 is indefinite because it is not clear what structure is required by the recitation of the intended use recited by the last two “wherein” clauses of the claim.
It is also not clear whether or not the stage and its ports are parts of the claimed apparatus.

It is also not clear whether or not the stage is a part of the claimed apparatus.

Claim 4 is further indefinite because it is not clear what structure is required by the recitation of the intended use recited by the claim.


Claim 18 is indefinite and could not be properly understood because it is not clear what structure is required by the recitation of the intended use recited by the “wherein” clause of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-204650.

See entire document, especially Figures 1-6 and the related description.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2008-0004298.
KR 10-2008-0004298 teaches a device for cleaning a stage as claimed. The device comprises a main-body as claimed. The body comprises an inlet/outlet path with a recess. The device is capable of performing intended use recited by the claims.
See entire document, especially Figures 3, 4A-B, 5A-B and 6A-B and the related description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-204650.
As to claim 17: JP 2010-204650 teaches a stage cleaning member as recited by claim 1. JP 2010-204650 does not specify which method is used to make the device. However, JP 2010-204650 teaches the device made from metals and other materials. The diffusion bonding is a conventional and well known method for bonding metal parts. It would have been obvious to an ordinary artisan at the time the invention was filed to use any conventional method including diffusion bonding to make the device in order to use a known method for its known purpose.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2008-0004298 in view of JP 2010-204650.

However, JP 2010-204650 teaches that it was known to make the stage cleaning member from metals and other materials. The diffusion bonding is a conventional and well known method for bonding metal parts. It would have been obvious to an ordinary artisan at the time the invention was filed to use materials suggested by JP 2010-204650 to make the cleaning member since JP 2010-204650 suggests such. It would also have been obvious to an ordinary artisan at the time the invention was filed to use any conventional method making the including diffusion bonding to make the device in order to use a known method for its known purpose.

Claims 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-204650 in view of Fujihara et al (US 5,910,727) or Fukuda et al (US 2010/0154834).
JP 2010-204650 teaches an inspection system with the stage and the stage cleaning member. The system also comprises a transfer device to move the stage cleaning member to the stage during the cleaning to clean the stage.
JP 2010-204650 further teaches placing the substrate on the stage, thereby the substrate transfer device is obviously present in the system of JP 2010-204650.
JP 2010-204650 also teaches a method for cleaning the stage by mounting the cleaning member on the stage and blowing and removing the gas.

However, providing ports on stage and supporting parts for cleaning by the gas flow was known in the art as evidenced by Fujihara et al and Fukuda et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide ports for blowing and exhausting gas on the stage in the apparatus/method of JP 2010-204650 to enhance cleaning since Fujihara et al and Fukuda et al teach such.


Claims 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2008-0004298 in view of Fujihara et al (US 5,910,727) or Fukuda et al (US 2010/0154834).
KR 10-2008-0004298 teaches an inspection system with the stage and the stage cleaning member mounted to the stage. The system also comprises a transfer device to move the stage cleaning member over the stage during the cleaning to clean the stage.
Since KR 10-2008-0004298 teaches inspecting the electric characteristics formed on the wafer, the presence of the inspection device is inherent.
KR 10-2008-0004298 further teaches the substrate transfer device.

Thus, the claimed invention is different from KR 10-2008-0004298 in the stage with a gas supply port and a gas exhaust port and supplying and exhausting the gas utilizing the referenced ports.
However, providing ports on stage and supporting parts for cleaning by the gas flow was known in the art as evidenced by Fujihara et al and Fukuda et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide ports for blowing and exhausting gas on the stage in the apparatus/method of KR 10-2008-0004298 to enhance cleaning since Fujihara et al and Fukuda et al teach such.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-204650 in view of Fujihara et al (US 5,910,727) or Fukuda et al (US 2010/0154834) as applied to claim 9 above, and further in view of KR 10-2008-0004298.
Modified JP 2010-204650 as applied above teaches the claimed apparatus except for the specific recitation of a diffusion space and a plurality of holes.
However, KR 10-2008-0004298 teaches that it was known to provide a recess connected to the supply port through a plurality of holes and a gas diffusion space and teach benefits of such.
. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-204650 in view of KR 10-2008-0004298.
JP 2010-204650 as applied above teaches the claimed apparatus except for the specific recitation of a diffusion space and a plurality of holes.
However, KR 10-2008-0004298 teaches that it was known to provide a recess connected to the supply port through a plurality of holes and a gas diffusion space and teach benefits of such.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a recess connected to the supply port through a plurality of holes and a gas diffusion space as disclosed by KR 10-2008-0004298 in order to improve the cleaning since KR 10-2008-0004298 recommends such. 

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amendment has obviated the rejections made under 35 USC 112 and that the claims correspond to the requirements of the 35USC 112(b).


With respect to the art rejection the applicants allege that claim 1 has been amended to recite "stage cleaning member being mounted on the stage having a gas supply port and a gas exhaust port on the surface thereof and being configured to mount a substrate thereon, the stage cleaning member comprising: a plate- shaped main body to be mounted on the stage; and an inlet/outlet path disposed in the main body, and connected to the gas supply port and the gas exhaust port when the main body is mounted on the stage".
This is not correct.
The claim is not limited to the argued limitation.
Claim 1 recites:
A stage cleaning member for cleaning a surface of a stage by being mounted on the stage, the stage having a gas supply port and a gas exhaust port on the surface thereof and being configured to mount a substrate thereon, 
the stage cleaning member comprising: 
a plate-shaped main body to be mounted on the stage; and 
an inlet/outlet path disposed in the main body, and connected to the gas supply port and the gas exhaust port when the main body is mounted on the stage, wherein the inlet/outlet path includes a recess formed at a bottom surface of the main body, the recess being formed in a region including the gas exhaust port when the main body is mounted on the stage,
when gas is supplied from the gas supply port to the recess and exhausted to the gas exhaust port from the recess, wherein dust adhered to the surface of the stage is removed by the air flow.

The claimed apparatus neither required the stage, nor the stage cleaning member mounted on the stage.
The claim merely requires a member comprising: a plate-shaped main body, an inlet/outlet path and the recess. 
The claim also recites the intended use of the member.
The member having the claimed structure is disclosed by the applied art.
Since the structure of the member disclosed by the prior art is the same as recited by the claim the member of the prior art is capable of performing the intended use recited by the claim or the invention is not disclosed/claimed in correspondence with the requirements of 35 USC 112(a).
The applicants’ arguments are not commensurate in scope with the claims and are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711